Title: To John Adams from William Hunt, 21 September 1789
From: Hunt, William
To: Adams, John



Commonwealth of Massachusetts Middlesex County.—
Sir
Watertown Septr. 21st. 1789—

In carrying the Government of the United States into Execution, I perceive it will be necessary that District Marshalls be appointed throughout the United States.
I am a stranger to applications of any kind, this being the first I ever made, and should be different on this occasion, from the many applications I presume will be made, had I not impartially (in my own mind), consider’d the probable Candidates, and from thence concluded that I could with as much Ability as either of them discharge the Duties of this office and with equal Dignity to the United Government—I have consulted no one on the Subject, and hope you will not think it too presuming, if I solicit your Patronage—I am wholly a stranger to the President of the United States, I never served in the late American Army but as a Staff Officer and that in a local situation  The Gentlemen of the Senate and House of Representatives from this Commonwealth and also General Knox are all of my Acquaintance, and Capable from personal knowledge to vouch for me to the faithfull performance of the duties of that office. And sir if its not incompatible with your station and other prior engagements I should Esteem it a singular favour to have your influence in my behalf to procure that Appointment for me in this District. Your benevolent Attention will be duely resented by one who with great respect and Esteem subscribes himself your Excellency’s most obt. and most humble servt—
William Hunt